DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 01/19/2021 has been entered and acknowledged by the Examiner.
The addition of claims 6-7 has been entered.
Claims 1-7 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 recites “wherein the lower edge of the at least one primary reflector element is arranged to prevent direct light beams emitting from the at least one light source to reach an area above the horizontal axis x. This is unclear.
In applicant’s drawings all of the light from the light source is reflected above the horizontal axis. For purposes of examination, it will be interpreted that applicant meant to recite “wherein the lower edge of the at least one primary reflector element is arranged to prevent direct light beams emitting from the at least one light source to reach an area above the horizontal axis x after being reflected from the secondary reflector element”.  Appropriate correction is required.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al (US PG Pub. No. 2016/0186938).
Regarding Claim 1, Liao discloses, at least in figure 3: a working light (abstract, line 2) comprising at least one light source (120a, ¶ [0035]), an optical vertical axis y (top to bottom of page) and a horizontal axis x (right to left of page just below the path of light from 120a),
wherein the optical vertical axis y and the horizontal axis x intersect each other perpendicularly (inherent),
at least one primary reflector element (150,  ¶ [0035]) further comprising a lower edge, a first focus (at 120a) above the horizontal axis x  and a second focus (at 130), below the horizontal axis x (as defined) ,at least one secondary reflector element (110a , ¶ [0034]) further comprising a secondary focus (at 130)
Wherein the at least one light source (120a) is located on the first focus of the at least one primary reflector element (150),
The at least one secondary reflector element (110a ) is placed so that its secondary focus (at 130) is located on the same point (at 130) with the second focus of 
Regarding Claim 2, Liao discloses in figure 3: wherein the at least one primary reflector element (150) is arranged to be essentially an ellipsoid or freeform by (ellipsoidal in form).
Regarding Claim 3, Liao discloses in figure 3: wherein the at least one secondary reflector element (110a) is arranged to be at least one of the following: (ellipsoid).
Regarding Claim 4, Liao discloses in figure 3: wherein the lower edge of the at least one primary reflector element (150) is arranged to extend below the horizontal axis x (as defined in claim 1).
Regarding Claim 5, Liao discloses in figure 3: wherein the lower edge of the at least one primary reflector element (150) is arranged to prevent direct light beams emitting from the at least one light source (120a) to reach an area above the horizontal axis x (after being reflected from the secondary reflector element (110a)(see 35 USC 112(b) interpretation above. Liao shows this in figure 3.
Regarding Claim 7, Liao discloses in figure 3: a working light comprising a single light source (120a);
a primary reflector element (150) having a lower edge, a first (at 120a) and a second focus (at 130) on an optical vertical axis y such that the first focus is above the second focus and a horizontal axis x defined in between the first and second focus and crossing the optical vertical axis perpendicularly; and
a secondary reflector element (110a) having a secondary focus (at 130), and being located so that the secondary focus (at 130) is located on the second focus of the primary reflector element (150) on the optical vertical axis y below the horizontal axis x; wherein
the single light source (120a) is located on the first focus of the primary reflector element (150) on the optical vertical axis y above the horizontal axis x; and
the at least one primary reflector element (150) is arranged to reflect light beams emitting from the single light source (120a) via the second focus (at 130) to the secondary reflector element (110a), the lower edge of the primary reflector element (150) is arranged to prevent the light beams emitting from the single light source (120a) to reach an area above the horizontal axis x, and the secondary reflector element (110a) is arranged to form a light distribution for the light beams so that the light beams remain below the horizontal axis x (shown in figure 3).
-----------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (938) in view of Itoh (US PG Pub. No, 2010/0053564).
Regarding Claim 6, Liao discloses in figure 3: wherein light from the light source (120a) is directed to the first focus of the at least one primary reflector (150) but fails to disclose:  by at least one light guide element.
Itoh teaches in paragraph [0146] using a light guide in a working light (projector) to provide uniform illumination of an object.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to insert a light guide element between the light source and reflector of Liao to provide uniform illumination.
------------------------------------------------------------------------------------------- 
Response to Arguments
	Applicant’s arguments presented 01/19/2021 are moot. Applicant’s amendment of independent claim 1 to restrict the claim to one light source eliminates the applicability of Hessling (which uses multiple light sources) as a primary reference. Since the amendment necessitates the use of a new reference, this action is made final.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Application/Control Number: 16/652,083    Page 5
Art Unit: 2879
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879